Citation Nr: 0735880	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO. 03-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for a psychiatric disability, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The veteran had active service from July 1967 until March 
1973.

This matter was last before the Board of Veterans' Appeals 
(BVA or Board) in April 2006, on appeal from an August 2002 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas. 

Upon its last review, the Board remanded the claim for 
compliance with the duty to notify requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The Board has 
also previously denied this claim on appeal in a February 
2005 decision. However, a Joint Motion to Vacate and Remand 
was filed with the United States Court of Appeals for 
Veterans Claims (Court) requiring the Board to provide an 
adequate statement of the reasons or bases for its decision 
not to award the veteran a higher rating. The Court granted 
the motion, and vacated and remanded the February 2005 
decision for readjudication consistent with the motion. 

The Board also notes that in compliance with its remand 
directives of April 2006, the RO considered the veteran for a 
total disability evaluation based upon individual 
unemployability resulting from service-connected disorders. 
The claim was denied by rating decision dated in May 2007 and 
not appealed.


FINDING OF FACT

The veteran's psychiatric disability, including PTSD, is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations 
and thinking or mood, but is not productive of total 
occupational and social impairment.




CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, for a 
psychiatric disorder, including PTSD, have been approximated. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in April 2002, May 2006, and March 2007. The 
March 2007 letter also provided notice of the effective date 
that could be assigned should the benefit sought be granted, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The record also indicates that appropriate VA medical 
examinations were conducted, the most recent one being in 
January 2007. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Analysis of the Claim 
 
The veteran contends that his service-connected PTSD is more 
severe than is contemplated by the currently-assigned 50 
percent rating. Specifically, he requests that the Board 
consider the assignment of a 70 percent rating. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and a 70 percent evaluation will be 
granted on this basis. 38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155. 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In view of the number of atypical instances it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified. Findings sufficiently characteristic to 
identify the disease and the disability therefrom, and above 
all, coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21. 
After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran. 38 
C.F.R. § 4.3. While the veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. 
§ 4.130.

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id. 

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV). A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). A score of 61 to 70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994. 

The joint motion for remand as incorporated by the Court in 
its September 2005 order specifically directed the Board to 
consider the degree of impairment caused by the veteran's 
PTSD through the rating period. The record indicates that 
although the severity of the veteran's disorder has somewhat 
varied, it has remained relatively consistent as to the 
veteran experiencing marked and near-continuous depression 
and difficulty in adapting to stressful circumstances. 

As to both of these manifestations, although the record 
indicates that the veteran has a long-standing substance 
abuse problem, there is no evidence of record which 
distinguishes that anxiety and depression resulting from the 
substance abuse problem viz. PTSD, and to the extent that 
such symptoms overlap, the Board will assume that they 
emanate from PTSD. Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non- 
service-connected condition, the provisions of 38 C.F.R. § 
3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).  

In a March 2001 record, the veteran reported that he was then 
working at a video company. In a January 2002 treatment note, 
the veteran reported that he was employed performing 
maintenance duties at an apartment complex. In a July 2002 VA 
examination report, the veteran reported that he had been 
terminated from his job as a maintenance man, because he was 
late for work due to oversleeping 

Various VA treatment records (i.e., non-examination reports) 
indicate the veteran has made long-standing but not wholly 
successful attempts to resolve PTSD. In May 2001, the veteran 
reported to his counselor that he had had a "good" week - 
he noted that he believed he was to inherit an antique bed, 
and that he had found a sack of old coins. He was attending 
Alcoholics Anonymous meetings, and working on various issues 
dealing with a history of substance abuse. In a July 2001 VA 
treatment note, the veteran reported that while he had few 
friends, such was because his old acquaintances drank alcohol 
and used illegal drugs - at that point, he was making an 
effort to avoid his old friends. 

In January 2002, the veteran was reported to be living at 
home with his wife, and two of our daughters. The two 
daughters who did not reside with him were noted to be adults 
and one was employed, and he recently reported his 
relationship with his children to be very satisfactory. 

As to his wife, the veteran has long reported that although 
living in the same residence, the two are functionally 
estranged from a marital relationship. Although in January 
2007, the veteran reported that he and wife "talk," during 
the various VA medical examinations, the veteran reported 
that his relationship with his wife was more akin to a 
business relationship - an account substantiated to some 
extent by an August 2003 statement submitted by the veteran's 
spouse. The veteran's spouse also related information as to 
the severity of PTSD, and its effect on their relationship. 
Essentially, she reported that the veteran has had regular 
events of impaired impulse control, difficulty in reacting to 
stressful personal and familial situations, and obsessional 
rituals - all encompassed within the generalized list of 
certain symptoms warranting a 70 percent rating under the 
diagnostic code. 

The veteran underwent a VA examination in July 2002, while an 
in-patient at a VA facility. He reported that he had resumed 
drinking alcohol, and was drinking a pint of an unknown 
alcohol and a "12-pack" of beer every day, as well as 
smoking as much marijuana as he could obtain. He stated that 
he was having difficulty sleeping due to a recurrent 
nightmare, previously reported of record. He reported startle 
response, particularly by fireworks, and that he was 
uncomfortable in crowds; avoided restaurants and although he 
was able to shop in large stores, he left as quickly as 
possible. 

The examiner noted that speech was normal, although the 
veteran was depressed. 
the veteran's thought processes and associations were 
logical, and there was no loosening of associations noted. 
There was also no confusion, nor gross impairment in memory. 
While the veteran's insight was noted to be "somewhat 
limited," his adjustment was noted to be adequate, and he 
was oriented in all spheres, without hallucinations or 
delusions noted. 

A VA examination was provided to the veteran in November 
2003. The examiner reported that although the veteran's 
claims folder was not available, a treatment file was 
reviewed. The veteran reported having recurring nightmares, 
night sweats and chronic sleep impairment. He reported 
startle response with firecrackers. He also reported avoiding 
crowds and a strained relationship with his wife. 

The VA examiner found the veteran to be carefully groomed, 
with an appropriate affect and normal speech with regards to 
rate and rhythm. No significant anxiety was noted. The 
veteran's thought processes and associations were logical, no 
gross impairment in memory was observed and the veteran was 
found to be oriented to all spheres. Hallucinations were not 
reported and delusions were not noted. The examiner found the 
veteran's insight to be somewhat limited, but to have 
adequate judgment. Suicidal and homicidal ideation was 
reported, but intention was denied. The examiner found the 
veteran to not be unemployable and assessed a GAF score of 
54.

A July 2006 PTSD consult record indicates that the veteran 
informed his examiner that in regards to his relationship at 
home, his children were "great," but that he did not 
discuss his impotence with his wife. The veteran was tearful 
at times and smiling at times during his interview. The 
veteran reported night sweats and worsening nightmares. 
Although the veteran informed the examiner that he was 
depressed, he hoped to spend time with his brother. The 
veteran denied both suicidal and homicidal ideation. A GAF 
score of 39 was assessed.

The veteran attended a PTSD residential program in November 
2006. The December 2006 VA discharge summary noted the 
veteran's speech was fluid and logical and thought processes 
were clear. The veteran was oriented to all spheres and 
screens for attention, abstract reasoning, judgment, and 
memory were all within normal limits. No auditory or visual 
hallucinations or delusions were reported. No suicidal or 
homicidal ideation was found. The veteran was perceived to 
have a general dissatisfaction with his physical and social 
health, but to have overall satisfaction with his cognitive 
health. A GAF score of 45 was assessed.

As noted above, the veteran's disability appears to have had 
several periods of improvement, although not sustained. For 
example, a January 2007 VA vocational rehabilitation 
counseling discharge note indicates that the veteran had 
learned sufficient skills to help him run a small engine 
repair business. The veteran was also noted to have a good 
attitude and to verbalize his needs and concerns 
appropriately. The veteran was on time for all his classes 
and related well with peers and staff. 

However, during a VA examination in January 2007, the veteran 
reported having panic attacks, where he experienced 
tachycardia, anxiety and felt weak. He reported that the 
attacks recurred almost daily and that he had nightmares, at 
most three to four times a week. He also reported intrusive 
thoughts and social isolation. He stated that he had not 
worked full time for many years, but that for the past 
several years he has spent his time helping out a friend with 
his ranch.

The veteran was found to be oriented and cooperative, 
casually groomed and with an appropriate affect. He displayed 
some anxiety and dysphoria. His speech was within normal 
limits with regard to rate and rhythm. Thought processes and 
associations were logical and tight, with an intact memory 
and no noted confusion. The veteran was oriented as to all 
spheres. The veteran's insight was somewhat limited and 
judgment was adequate. No hallucinations or delusional 
material was noted. Suicidal and homicidal ideation was 
reported, but without intention. 

While the VA examiner found the veteran's symptoms to be 
moderate and to have persisted for years, and opined that the 
veteran's PTSD did not preclude him from employment, the 
severity of the service-connected disorder has not remained 
constant. The examiner also noted that the veteran attributed 
his inability to maintain employment to his panic attacks; 
however, the examiner opined that whether the veteran's panic 
attacks were specifically related to his PTSD was unclear. 
The examiner also found the veteran to not have grossly 
impaired social functioning or impaired thought processes and 
communication abilities. The examiner did not find PTSD 
symptoms to preclude daily activities. A GAF score of 48 was 
assessed. 

A March 2007 VA outpatient treatment record indicates that 
the veteran continued to complain of a lack of sleep and 
recurring dreams. The veteran noted that he and his wife were 
"closer" and that he has been doing work around the house. 
The veteran denied suicidal and homicidal ideation. The 
veteran was dressed appropriately and well groomed, without a 
flat affect. A GAF score of 50 was assessed.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Upon review of all the evidence of record and in light of the 
rating criteria, the Board concludes that the evidence 
approximates a 70 percent evaluation - in substance - 
occasional suicidal ideation, an inability to establish and 
maintain effective relationships and impaired impulse 
control. 

A 70 percent evaluation is thus approximated, under 
Diagnostic Code 9411; however, a 100 percent evaluation would 
not be supported. While not exhaustive, the symptoms listed 
in the rating schedule provide guidance as to the severity 
and degree of the symptoms or their effects for each rating. 
See Mauerhan, 16 Vet. App. at 442. 

The degree of impairment caused by symptoms indicative of a 
100 percent evaluation for total occupational and social 
impairment were not noted by the veteran's examiners. The 
January 2007 VA vocational rehabilitation counseling 
discharge note indicates that the veteran had learned 
sufficient skills to run a small engine repair business, had 
a good attitude, was on time to all his classes and related 
well with peers and staff. These findings are not indicative 
of total occupational impairment, as the veteran was found to 
be able to learn skills and showed an ability to report to 
work, or in this case his classes, in a timely manner. Total 
social impairment is also not indicated as the veteran was 
able to relate to other people. 

The January 2007 VA examiner similarly found the veteran to 
not have total occupational and social impairment, describing 
the veteran as having persistent, moderate symptoms that did 
not impair him from employment or from activities of daily 
living. The January 2007 VA examiner found the veteran to 
have somewhat limited insight, adequate judgment, normal 
speech in regard to rate and rhythm, logical and tight 
thought processes and associations, and orientation to all 
spheres. These findings are in opposition to symptoms of 
total occupational and social impairment, such as gross 
impairment in thought processes or communication, 
disorientation to time or place and memory loss for names of 
close relatives, his occupation or his name. The other 
medical records of evidence similarly found the veteran to be 
appropriately dressed, be able to communicate, have clear 
thought processes, to not have gross memory impairment and to 
be oriented to all spheres.

Other symptoms indicative of total occupational and social 
impairment, such as engaging in grossly inappropriate 
behavior or being in persistent danger of hurting himself or 
others, have also not been found. Grossly inappropriate 
behavior has not been found by examiners. Additionally, 
although the veteran has previously been noted to have 
suicidal and homicidal ideation at times, neither suicidal 
nor homicidal intention has been noted by VA examiners. The 
veteran has thus not been found to be in persistent danger of 
hurting himself or others. Findings of persistent delusions 
or hallucinations are also not of record. The evidence does 
not indicate that the veteran has any symptoms characteristic 
of total occupational and social impairment. 


ORDER

A 70 percent for PTSD is granted, subject to the statutes and 
regulations governing the payment of monetary awards.
. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


